DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Amendments
	Proposed specification amendments were received on 3/15/2021. These proposed specification amendments are accepted.
Claim Interpretation
	Regarding the limitations “at least two elongated and elastic material layers affixed at a leading hem and a trailing hem” [Claim 1], “an inner layer and outer layer” [Claim 6], “an outer layer…an inner layer” [Claim 10], paragraph [0018] of the specification of the instant application discloses that the leading and trailing hems are affixed by a plurality  of stiches which necessarily requires two separate, distinct features that are connected to each other at a respective surface or interface of each separate structural element. This is illustrated within Figure 3 of the instant application as filed 9/14/2020. Therefore, the limitations are interpreted as requiring separate, distinct layers with a defined interface therebetween.
	Regarding the limitations “a leading hem” and “a trailing hem” [Claim 1], Merriam-Webster’s Dictionary defines “hem” as: “an edge made by folding back the margin of cloth and sewing it,” or “the edge of border of a garment.” Paragraph [0018] of the specification of the instant application discloses that the leading and trailing hems are affixed by a plurality of stiches while Figure 3 of the instant application as filed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstine (US 2,618,987) in view of Gelest (Press release announcing Technical Guide for Biosafe, released 7/31/2014; Technical Guide for Biosafe) and Kostak (US 2012/0171269).
	Re Claims 1, 6, 10, Goldstine discloses: 
a form-fitted steering wheel cover (fig 2) comprising: at least two elongated and elastic (column 2, line 4) material layers (11, 12) affixed at a leading hem (16; fig 2 illustrates stitching) and a trailing hem (17; fig 2 illustrates stitching) and annularly [Claim 1];
a form-fitted steering wheel cover, the cover comprising:9Attorney Docket No. 05950053.00003 an annularly shaped housing comprised of at least an inner layer (11) and outer layer (12) of elongated and flexible synthetic (column 2, line 4) rubber (column 2, line 6) material configured to form a contoured and memory shaped wrap about a perimeter of a steering wheel (figs 1 and 2) [Claim 6];
a form-fitted steering wheel cover, the steering wheel cover comprising: a circular housing comprising at least an inner layer (11) and the outer layer (12), wherein the inner layer and outer layer comprise flexible synthetic polymer material (column 2, lines 3-11) configured to create a memory shaped and form-fitted water-resistant (material must have some water resistance) wrap dimensioned to fit about a perimeter of a golf cart steering wheel [Claim 10].

Goldstine does not disclose:
the steering wheel cover is an antimicrobial steering wheel cover; the at least two elongated and elastic material layers further comprising an antimicrobial textured portion; wherein the antimicrobial textured portion comprises an organosilane-based nanocoating polymer which prevents transfer of at least one microorganism to a hand of a user when gripping the steering wheel cover [Claim 1];
the steering wheel cover is an antimicrobial steering wheel cover; the outer layer of elongated and flexible synthetic rubber material further including a silane-based textured organosilane-based antimicrobial nanocoating; wherein the nanocoating [Claim 6];
the form-fitted steering wheel cover having an organosilane-based nanocoating polymer about a portion of the outer layer [Claim 10].

Gelest teaches: the use of an organosilane-based nanocoating polymer, for the purpose of imparting bacteriostatic, fungistatic, and algistatic properties to textiles (see Press Release announcing Technical Guide).  
Kostak demonstrates that one of ordinary skill in the art is reasonably motivated to consider providing steering wheel covers with antimicrobial coatings on an outer surface thereof. Kostak demonstrates that one of ordinary skill in the art is reasonably motivated to consider providing steering wheel covers with antimicrobial coatings on an outer surface layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Goldstine with: an organosilane-based nanocoating polymer on the outer surface layer in a steering wheel in particular; as taught by Gelest and Kostak, for the purpose of imparting bacteriostatic, fungistatic, and algistatic properties to a steering wheel cover with a coating that is economical and mitigates adaptation of microorganisms. 

The resulting combination of Goldstine in view of Gelest and Kostak (subsequently referred to as “Goldstine et al”) discloses: 
[Claim 1];
the steering wheel cover is an antimicrobial steering wheel cover; the outer layer of elongated and flexible synthetic rubber material further including a silane-based textured organosilane-based antimicrobial nanocoating; wherein the nanocoating inhibits the transfer of at least one microorganism to a hand of a user when gripping the steering wheel cover [Claim 6];
the form-fitted steering wheel cover having an organosilane-based nanocoating polymer about a portion of the outer layer [Claim 10].
Re 2, Goldstine further discloses: wherein the leading hem (16) and the trailing hem (17) are opposite each other and further define a width of the steering wheel cover (fig 2).
Re 4, Goldstine further discloses: wherein the at least two elongated and elastic material layers (11, 12) further comprise a polymer or a synthetic rubber (column 2, lines 3-11).
Re 8, Goldstine further discloses: wherein the inner layer (11) and the outer layer (12) each comprise a flexible water-resistant (material must have some water resistance) polymer material (column 2, lines 3-11) form-fitted on a steering wheel (fig 1) of a golf cart.
Regarding the intended use limitation “of a golf cart” [Claims 8, 10], a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, the preamble of Claims 8 and 10 define a steering wheel cover. A golf cart is a more encompassing scope than the scope of “a steering wheel cover” as defined by the preamble of Claims 8 and 10. For example, a steering wheel cover is a constituent part of a golf cart, however, a golf cart cannot be a constituent part of a steering wheel cover. The body of the claims do not structurally differentiate the recited steering wheel covers such that the steering wheel covers can only be used in golf carts. For example, as best understood, the recited steering wheel covers could be used in a forklift, tractor, or car. Therefore, the limitation “golf cart” is interpreted as defining an intended use of the recited steering wheel cover that does not limit the structure of the steering wheel cover itself.
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
Re 1 and 10, Applicant argues that Goldstine does not disclose “a memory shaped housing” and by extension “a memory shaped and form-fitted water resistant…wrap.”
In response to Applicant’s arguments, Applicant’s arguments do not provide any specific reasoning as to why Applicant believes that Goldstine does not disclose a one exemplary material of neoprene, paragraph [0018] also contemplates that any synthetic rubber material may be used. It is unclear if Applicant is arguing that the limitation “memory shaped housing” is limited to only neoprene or some other class of materials though the instant application does not provide written description support for any material other than neoprene or synthetic rubber broadly. Goldstine discloses elastic material layers (column 2, line 4) and synthetic rubber (column 2, line 6; column 1, lines 5-7) which inherently impart the characteristic “memory shaped housing” in the same way as disclosed by the instant application. Therefore, Applicant’s arguments are not persuasive.  
Re 1, 6, 10, Applicant argues that Gelest does not teach “an organosilane-based nanocoating polymer” (emphasis in original).
In response to Applicant’s arguments, Applicant’s arguments do not provide any specific reasoning as to why Applicant believes that Gelest does not teach a nanocoating polymer. For example, it is unclear if Applicant is arguing that Gelest does not teach a polymer, or a coating, or the size of “nano.” Furthermore, the instant application provides no description of any examples of organosilane-based nanocoating 
Re 1, 6, 10, Applicant argues that the Examiner makes the conclusory statement that Kostak “demonstrates that one of ordinary skill in the art is reasonably motivated to consider providing steering wheel covers with antimicrobial coatings on an outer surface thereof’ without explaining why one of ordinary skill in the art might be motivated to select material capable of forming a memory shaped housing coated with organosilane nanoparticles. 
In response to Applicant’s arguments, it is unclear if Applicant is arguing that there is insufficient motivation to combine the cited references. Goldstine discloses a memory shaped housing. Gelest teaches an organosilane nanoparticle coating that prevents the growth of bacteria, fungus, and algae. Kostak demonstrates that preventing the growth of bacteria, fungus, and algae is already desirable to one of ordinary skill within the steering wheel cover art. Therefore, there is sufficient motivation to combine the cited references, and thus Applicant’s arguments are not persuasive.
Re 1, 6, 10, Applicant argues that the selection of nanoparticles for use in the present invention involves not only complicated technical considerations in terms of the 
In response to Applicant’s arguments, it is unclear if Applicant is arguing that one of ordinary skill in lacks the technical expertise to have a reasonable expectation of success in combining the cited references. The specification of the instant application does not provide any specific description of any examples of organosilane nanoparticles, how the organosilane nanoparticles are manufactured with the disclosed steering wheel cover, or the argued technical considerations. Therefore, the logical conclusion of Applicant’s argument related to the level of ordinary skill in the art would be that the instant application lacks enablement as there is not sufficient disclosure within the instant application to fill the gaps in skill that Applicant is arguing exists. However, Kostak demonstrates that one of ordinary skill in the art has the technical skill to apply antimicrobial coatings to steering wheel covers, and thus one of ordinary skill in the art has sufficient technical skill to have a reasonable expectation of success in combining the cited references. Therefore, Applicant’s arguments are not persuasive. 
Re 6, Applicant argues that Goldstine does not disclose a “flexible synthetic rubber material.”
In response to Applicant’s arguments, Goldstine discloses the use of elastic synthetic thermoplastic material in column 2, line 4, and thus Goldstine reads on the words “flexible synthetic.” Goldstine discloses synthetic rubber at column 1, lines 5-7 and column 2, line 6, and thus Goldstine reads on the word “rubber.” Therefore, Goldstine discloses a flexible synthetic rubber material and thus Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN J MCGOVERN/           Examiner, Art Unit 3656                                                                                                                                                                                             
/RICHARD W RIDLEY/           Supervisory Patent Examiner, Art Unit 3656